UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                February 28, 2006

                                      Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-2142
                                               Appeal from the United States
UNITED STATES OF AMERICA,                      District Court for the Northern
              Plaintiff-Appellee,              District of Illinois, Eastern Division.

      v.                                       No. 02 CR 1085

MAMOUN ALI ARMAN,                              Joan Humphrey Lefkow,
           Defendant-Appellant.                Judge.


                                    ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district judge has now replied with specificity that she would not have
imposed the same sentence on Arman at the time of his original sentencing had she
known that the Sentencing Guidelines were advisory and not binding. The
defendant did not respond to our invitation to file an argument concerning the
appropriate disposition of the appeal in light of the district court’s response;
however, the United States agrees that the sentence should be vacated and the case
remanded for resentencing. Accordingly, we VACATE Arman’s sentence and
REMAND to the district court for resentencing.